DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered. Claims 1,4,6-9,11,13-21 and 23-26 are pending.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o): 2nd para:
“Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.”

Correction of the following is required:









A.	The specification does not provide antecedent basis for the claimed “independent 
of and located outside”. Rather, the specification says:
[0076]    FIG. 7 is a schematic diagram of a positional relationship of an optical fingerprint identification apparatus applied to an electronic device according to an embodiment of the present application.

The use of a confusing variety of terms (“independent of and located outside” verses “a positional relationship”) for the same thing (applicant’s fig. 7 detailed in fig. 3) should not be permitted.
B.	The specification does not provide antecedent basis for the claimed “selectively control”. Rather, the specification says:
“[0005]    Embodiments of the present application provides an optical fingerprint identification apparatus, an electronic device and a fingerprint identification method, which could flexibly select a wavelength of excitation light”

The use of a confusing variety of terms (“selectively control at least one of the non-visible light source” verses “select a wavelength of excitation light”) for the same thing (applicant’s fig. 8,9,10: “Wavelength”1) should not be permitted.







Claim Objections
Claim 18 is objected to because of the following informalities:  
Regarding claim 18, line 11’s “the display screen” ought be:
--[[the]] a display screen--.
Appropriate correction is required.


















Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 







As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“the driving unit is configured to…control” in claim 9.



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure (e.g., fig. 1:130: “the fingerprint sensor is…configured to control”, applicant’s disclosure, [0005] last S) described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.











The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “screen” (as in “an electronic device having a display screen” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “a surface on which electronically created images or text are displayed, as on a television, computer, mobile device, or radar receiver” is “taken” as the meaning of the claimed “screen” via MPEP 2111.01 III:
screen
noun
4	Electronics. a surface on which electronically created images or text are displayed, as on a television, computer, mobile device, or radar receiver.

The claimed “side by side” (as in “the non-visible light source and the display screen are disposed horizontally side by side under a cover glass” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “Next to each other, close together” is “taken” as the meaning of the claimed “side by side” via MPEP 2111.01 III:
side by side
Next to each other, close together, as in They were walking down the street side by side when the taxi jumped the curb, or In the new Russia communism and capitalism are trying to live side by side. [c. 1200]
The claimed “and” (as in “at least one non-visible light sources periodically and intermittently emit light” in claim 18) is interpreted in light of applicant’s disclosure and drawings (fig. 11 in the context of “periodically and intermittently”) and definition thereof via Dictionary.com wherein “(used to imply different qualities in things having the same name)” is “taken” as the meaning of the claimed “and” via MPEP 2111.01 III:
and
conjunction
6	(used to imply different qualities in things having the same name):
There are bargains and bargains, so watch out.
































Response to Arguments

Claim Rejections under 35 USC 112
Applicant’s arguments, see remarks, page 8, filed 8/26/2022, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 22 has been withdrawn. 
Claim Rejections under 35 USC 102
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. Applicants state in page 9:
“However, see Fig. 9B of Song, the light emitting units 910 is disposed under the display panel 165 and the PIXLE is disposed in the display panel 165. Hence, Song does not disclose "the non-visible light source and the display screen are disposed horizontally side by side under a cover glass of the electronic device and the non-visible light source is independent of and located outside the display screen" of amended claim 1 in the present application.”

 	In response:
A.	the claim language “disposed…side by side” is a relative term and does not absolutely mean that the non-visible light source 910 and display screen 160 are horizontally disposed relative to each other; and






B.	independent is comprised by article “a”2 (as in pick a car) and outside3 means other than the display or on or to the exterior of the display:

    PNG
    media_image1.png
    803
    974
    media_image1.png
    Greyscale

Thus PIXEL and light emitting units 910 are outside the display 160.

 
 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the position design” via applicant’s remarks, page 9:
“Although the DISPLAY 2360 is disposed on one side of USB 2374 is disclosed in Fig. 23 of Song, DISPLAY 2360 is different from the non-visible light source in claim 1, because the non-visible light source is independent of and located outside the display screen as mentioned above, and Song also does not involve the position design of USB and non-visible light source in electronic device at all.”

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In contrast, claim 1 says “at a central position” mapped to Song’s “central area”, [0113] 2nd S, [0115] 6th S, fig. 6AA:


    PNG
    media_image2.png
    409
    1143
    media_image2.png
    Greyscale






Claim Rejections under 35 USC 103
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “not attenuate or affect the optical signal” via applicant’s remarks, pages 10,11:
“The non-visible light source and the display screen are disposed horizontally side by side under the cover glass, and the display screen will not attenuate or affect the optical signal of the non-visible light source. Further, considering that a universal serial bus (USB) interface is generally disposed at a central position of a lower area of an electronic device, the non-visible light source is disposed on at least one side of USB, when the finger touches the central area of the display screen, the non-visible light source can effectively emit light signal to the finger.”

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In contrast, claim 1 says “at a central position” mapped to Song’s “central area”, [0113] 2nd S, [0115] 6th S, fig. 3A:

    PNG
    media_image3.png
    435
    953
    media_image3.png
    Greyscale












New Claims
New references are applied to new claims 23-26.



















 


Claims 18,19 and 20 rejected under 35 USC 103










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1) in view of SANCHEZ et al. (WO 2010/034848 A1) with machine translation.




Regarding claim 18, Song teaches a fingerprint identification method applied to an an optical fingerprint identification apparatus and a fingerprint identification function, comprising: 
enabling (via fig. 12C: 1261: “DISPLAY OFF SITUATION”) a finger approaching (as shown in fig. 12AC: a finger) detection mode (or “a high-luminance mode (or control light emission of a pixel or a light emitting unit such that luminance having a specified value or more may be provided to the fingerprint recognition area)”, [0168], 1st S), performing imaging (via fig. 12C:1275: “CAPTURE FINGERPRINT IMAGE THROUGH FINGERPRINT SENSOR”) based on signal light above (via fig. 9B:light arrows) a fingerprint capturing area (fig. 9B:100) of the electronic device, wherein in the finger approaching detection mode, at least one non-visible (via “an infrared ray band”, [0140], 1st S, represented as figs. 7,9B:250: “the wavelength selection substrate 250 may transmit at least some frequency bands”, id.) light sourcest S, represented as figs. 7,9B:250: “a substrate adapted to transmit a specified frequency band of a frequency spectrum of light radiated from a light source”, [0139], 3rd S) periodically and intermittently emit light (as shown in fig. 9B:light-arrows) to detect (via “a hovering signal detected as an object approaches”, [0170], last S) whether a finger (fig. 9B:901) is approaching (and thus touching fig. 9B:100); 
determining whether there is an object pressing the fingerprint capturing area (via fig. 12C:1265: “IS TOUCH & PRESSURE DETECTED?”); and 

enabling (said via fig. 12C: 1261: “DISPLAY OFF SITUATION”) a fingerprint detection mode (or a state via fig. 15A: 1509: “CHANGE DISPLAY STATE OF FINGERPRINT AUTHENTICATION AREA AND COLLECT AND PROCESS FINGERPRINT INFORMATION” represented in fig. 12C:1269: “DISPLAY SCREEN OF DISPLAY (FOR EXAMPLE, LOCK SCREEN)”) to perform fingerprint identification (or recognition via fig. 12C:1279: “RESTORE LUMINANCE AND COLOR OF FINGERPRINT RECOGNITION AREA AND DISPLAY UI (FOR EXAMPLE RELSEASE LOCK SCREEN”) if (this “enabling” limitation is contingent and not satisfied under the broadest reasonable interpretation) it is an object pressing (via said fig. 12C:1265: “IS TOUCH & PRESSURE DETECTED?”: “YES”);
wherein the non-visible light source (via said fig. 9B:910) and the (“the” is interpreted as “a”) display (fig. 1:160: “DISPLAY”) screen (or “edge-to-edge display”- “front surface full screen”, [0057] last S) are disposed (as shown in fig. 1) horizontally (via fig. 1: XYZ) side by side under a cover glass (fig. 3A:161: “GLASS”) of the electronic device, the non-visible light source (said fig. 9B:910) is independent  (via “a” of said “a light emitting unit that may radiate light that is to be used as a light source”) of and located outside4  the display screen (said 160);
the non-visible light source is disposed on at least one side of a universal serial bus (USB) interface (fig. 3A:221: “USB C”) of the electronic device, the USB interface and the non-visible light source are disposed (as shown in fig. 3A) at a central position (or “the center of the fingerprint sensor 180”, [0109] 2nd S) of a lower area (or “lower surface” [0097] 4th S) of the electronic device.











Song does not teach “periodically and intermittently”.











Sanchez teaches:
	periodically and intermittently (or “illuminate alternately and periodically”, DESCRIPTION OF A PREFERRED EMBODIMENT OF THE INVENTION, 3rd text block after equation (4), corresponding to figures 8 and 9: waveforms).
Thus, one of skill in the art of security fingerprint sensors can modify Song’s said light-arrows with Sanchez’s teaching of the waveforms by:
a)	making the light-arrows be as Sanchez’ waveforms of figures 8 and 9; and
b)	recognizing that the modification is predictable or looked forward to because the modification provides a “high…level of security”, Sanchez, DESCRIPTION OF THE INVENTION, 7th text block, last S.
Regarding claim 19, Song as combined teaches the fingerprint identification method according to claim 18, wherein the enabling a fingerprint detection mode to perform fingerprint identification comprising: 
determining (Markush limitation follows: A or B) whether the object is (A) finger (via “recognition of…a finger”, [0075]: 8th S or page 6, left col.,ll. 5-7), or (B) foreign body; 
if it is determined that pressing of the object is the finger pressing (said via fig. 12C:1265: “IS TOUCH & PRESSURE DETECTED?”), performing fingerprint identification.




Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1) in view of SANCHEZ et al. (WO 2010/034848 A1) with machine translation as applied above further in view of WON et al. (KR 10-0682486 B1) with corresponding SEARCH machine translation.
Regarding claim 20, Song teaches the fingerprint identification method according to claim 19, wherein determining whether the object is finger or foreign body further comprising: 
providing a first non-visible (via said IR) light source (via said light arrows) with a (respective) first light emitting wave band to actively emit light to provide excitation light for fingerprint identification (via said recognition via fig. 12C:1279: “RESTORE LUMINANCE AND COLOR OF FINGERPRINT RECOGNITION AREA AND DISPLAY UI (FOR EXAMPLE RELSEASE LOCK SCREEN”), and obtaining a first fingerprint image (via “based on the images”, [0158] 8th S); 
providing a second non-visible light source (via said light arrows) with a (respective) second light emitting wave band to actively emit light to provide excitation light for fingerprint identification (via said recognition via fig. 12C:1279: “RESTORE LUMINANCE AND COLOR OF FINGERPRINT RECOGNITION AREA AND DISPLAY UI (FOR EXAMPLE RELSEASE LOCK SCREEN”), and obtaining a second fingerprint image (via “based on the images”, [0158] 8th S); and 



performing fingerprint identification (via said recognition via fig. 12C:1279: “RESTORE LUMINANCE AND COLOR OF FINGERPRINT RECOGNITION AREA AND DISPLAY UI (FOR EXAMPLE RELSEASE LOCK SCREEN”) according to a difference between the first fingerprint image and the second fingerprint image, and distinguishing between real and fake fingers.






Thus, Song does not teach the last limitation.











Accordingly, Won teaches:
performing fingerprint identification (via “identifying a biometric fingerprint and a fake fingerprint”, 2nd pg., 1st para) according to a difference between the first fingerprint image and the second fingerprint image (or “difference of…the first image and the second image”, pg. 3, TECH-SOLUTION, 3rd para) and distinguishing between real and fake fingers (said via “identifying a biometric fingerprint and a fake fingerprint”).
Thus, one of ordinary skill in the art of fingerprint recognition and security as taught by both Song and Won can modify Song’s said fig. 12C:1279: “RESTORE LUMINANCE AND COLOR OF FINGERPRINT RECOGNITION AREA AND DISPLAY UI (FOR EXAMPLE RELSEASE LOCK SCREEN” with Won’s said “identifying a biometric fingerprint and a fake fingerprint” by:
a)	installing Won’s algorithm as shown in fig. 7 into Song’s fig. 23:2330: “MEMORY”;
b)	making Song’s fig. 23: 2340: “SENSOR MODULE” be as Won’s fig. 14:234: an image sensor;
 c)	and recognize that the modification is predictable or looked forward to because the algorithm is used such that “security can be further enhanced”, Won: pg. 13, 1st para, last S. 














Claims 1,4,6,21 and 17 rejected under 35 USC 102
Claims 7 and 8 and 9,11 and 13,14,16 and 15 and 23 and 24 and 25 and 26 rejected under 35 USC 103











Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,6,21 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1).
Regarding claim 1, claim 1 is rejected the same as claim 18. Thus, argument presented in claim 18 is equally applicable to claim 1. Accordingly Song discloses claim 1 of an optical fingerprint identification apparatus, applied to an electronic device having a display screen (or a surface, fig. 9B:165: “a display panel”, [0073], 1st S), comprising: 











at least one non-visible (via “infrared ray band”, [0140] 1st S) light source (or “a light source”, [0065], 1st S: fig. 9B:910), configured to emit non-visible light to a human finger (via fig. 3A:right-top side) to provide excitation (via fig. 3A:220: “BATTERY”) light for fingerprint identification (via said recognition of fig. 12C: 1279: “RESTORE LUMINANCE AND COLOR OF FINGERPRINT RECOGNITION AREA AND DISPLAY UI (FOR EXAMPLE, RELEASE LOCK SCREEN)”), the non-visible light source (fig. 9B:910) and the display screen (fig. 9B:160) are disposed horizontally (as shown in fig. 9B) side by side (or next to each other, close together as indicated in figures 3-10: stuff next to each other, close together) under a cover glass (fig. 3A,3B,3C,4,5,6AA,7, 8, 9, 10:161: “GLASS” or fig.6:160: “DISPLAY” comprising said GLASS) of the electronic device, the non-visible light source is independent of and located outside the display screen; 
an optical component (or fig. 3A: “162…an optically clear adhesive”, [0083], last S), disposed under a fingerprint detecting area (via fig. 3A:161: “GLASS”) of the display (via fig. 1:160: “DISPLAY”) screen (or “a front surface full screen or an edge-to-edge display”, [0057], last S), and configured to receive (via fig. 3A:right-side: double-headed arrow pointing to said finger) signal light (said “light source”) scattered and reflected (via “light reflected…are scattering”, [0123] 6th S) by the human finger; and 




a fingerprint sensor (via fig. 3B:180: “FP SENSOR”), disposed under the optical component, and configured to perform imaging (via said fig. 12C:1275: “CAPTURE FINGERPRINT IMAGE THROUGH FINGERPRINT SENSOR”) based on the signal light passing through the optical component, wherein a working wave band (via fig. 9B:910: “PIXEL”: light arrows down up) of the fingerprint sensor is corresponding to a light emitting wave band (via fig. 9B:910: “PIXEL” light arrows up) of the non-visible light source;
wherein 
the non-visible light source is disposed on at least one side of a universal serial bus (USB) interface of the electronic device, the USB interface and the non-visible light source are disposed at a central position of a lower area of the electronic device.
Regarding claim 4, Song discloses the optical fingerprint identification apparatus according to claim 1, wherein the optical fingerprint identification apparatus further comprises a filter (via fig. 6BA: “OPTICAL LAYER”: “610_1…an optical filter layer”, [0120] 3rd S) disposed between the optical component (represented in fig. 6BA:160: “DISPLAY”) and the fingerprint sensor (represented in fig. 6BA:610 comprising said 610_1).
Regarding claim 6, Song discloses the optical fingerprint identification apparatus according to claim 1, wherein the display screen includes an organic light-emitting diode (OLED) display screen ( “(OLED)”, [0197]).













Regarding claim 21, Song discloses the optical fingerprint identification apparatus according to claim 1, wherein the at least one non-visible light sources emit light separately, and the human finger is imaged in different wave bands to obtain (or extract) different imaging features (via said FP SENSOR, fingerprinta sensor, comprising “distinguishing” features or qualities via “markings” corresponding to an extracted spot via “extract a feature point”, [0260]).  
a	Dictionary.com:

fingerprint
noun
1	an impression of the markings of the inner surface of the last joint of the thumb or other finger.
2	such an impression made with ink for purposes of identification.
3	any unique or distinctive pattern that presents unambiguous evidence of a specific person, substance, disease, etc.

wherein “markings” is defined:
marking
noun
1	a mark, or a number or pattern of marks:
birds with colorful markings.

wherein “mark” is defined:
mark1
noun
11	a distinctive trait or characteristic:
the usual marks of a gentleman.

wherein “characteristic” is defined:
characteristic
adjective
noun
2	a distinguishing feature or quality:
Generosity is his chief characteristic.



Regarding claim 17, claim 17 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 17. Accordingly, Song discloses claim 17 of 
an electronic device comprising a display screen and an optical fingerprint identification apparatus, wherein the display screen is configured to display and detect an input signal; 

and the optical fingerprint identification apparatus comprises: 

at least one non-visible light source, configured to emit non-visible light to a human finger to provide excitation light for fingerprint identification, the non-visible light source and the display screen are disposed horizontally side by side under a cover glass of the electronic device, the non-visible light source is independent of and located outside the display screen; 

an optical component, disposed under a fingerprint detecting area of the display screen, and configured to receive signal light scattered and reflected by the human finger; and 

a fingerprint sensor, disposed under the optical component, and configured to perform imaging based on the signal light passing through the optical component, wherein a working wave band of the fingerprint sensor is corresponding to a light emitting wave band of the non-visible light source,

wherein 

the non-visible light source is disposed on at least one side of a universal serial bus (USB) interface of the electronic device, the USB interface and the non-visible light source are disposed at a central position of a lower area of the electronic device.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Regarding inquiry 4, see Suggestions regarding claim 1’s “more than one non-visible light sources”.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1) in view of Lin et al. (US Patent App. Pub. No.: US 2019/0157337 A1).
Regarding claim 7, Song teaches the optical fingerprint identification apparatus according to claim 1, wherein the optical component comprises a collimator array, and the collimator array comprises a plurality of collimating holes configured to collimate the signal light and direct the signal light to the fingerprint sensor.


Thus, Song does not teach claim 7 as a whole

Accordingly, Lin teaches a collimator array, and the collimator array comprises a plurality of collimating holes (via “The collimator 240 includes an array of apertures 246.”, [0030], 3rd S) configured to collimate the signal light (via fig. 2:270: light arrows) and direct the signal light to the fingerprint sensor (or “The image sensing layer 206”, [0021], 6th S).
Thus, one of ordinary skill in the art of fingerprint sensors can modify Song’s with Lin’s and recognize that the modification is predictable or looked forward to because the modification results in “improving SNR of the incident light arriving optical sensors and thereby enhancing resolution of the images acquired.”, Lin [0016].














Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1) in view of LU (WO 2019/018876 A1).
Regarding claim 8, Song teaches the optical fingerprint identification apparatus according to claim 1, wherein the optical component comprises a microlens array (or “micro array lens”, [0120], 3rd S) and a diaphragm array disposed under the microlens array; 
the microlens array comprises a plurality of microlenses configured to converge the signal light; 
the diaphragm array comprises a plurality of diaphragms, wherein the diaphragms are in corresponding to the micro lenses, and the diaphragms are configured to direct the signal light converged by the micro lenses to the fingerprint sensor.



Thus, Song does not teach claim 8 as a whole.






Thus Lu teaches:
a diaphragm array (via fig. 2:220 “diaphragm”) disposed under the microlens array (via fig. 2:202); 
the microlens array comprises a plurality of microlenses configured to converge the signal light; 
the diaphragm array comprises a plurality of diaphragms, wherein the diaphragms are in corresponding to the micro lenses, and the diaphragms are configured to direct the signal light converged by the micro lenses to the fingerprint sensor (via fig. 2:214a-e: “image sensor”).
Thus one of skill in the art of sensors can modify Song’s teaching of said “micro array lens” with Lu’s and recognize that the modification is predictable or looked forward to because Lu’s said fig. 2:220 “diaphragm” is comprised by “a miniaturized optical system”, Lu [0026] last S, that is “becoming increasingly utilized”, Lu [0002] 1st S.









Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1) in view of Yamamoto et al. (US Patent App. Pub. No.: US 2010/0026453 A1).
Regarding claim 9, Song teaches the optical fingerprint identification apparatus according to claim 1, wherein the fingerprint sensor comprises a driving unit (or fig. 3A: “165…a display driving module”, [0074] 9th S) electrically connected to the non-visible light source, and is configured to directly control the non-visible light source to actively emit light, and the driving unit (35 USC 112(f): fig. 3B:320: “FP SENSOR”) is configured to directly and selectively control at least one of the non-visible light source to actively emit light.
Song does not teach “directly and selectively control”. 
Yamamoto teaches:
(fig. 1:19: “CONTROL SECTION”) directly (via an arrow such as between fig. 1:181: “LIGHT SOURCE DRIVING SECTION” and 10, a near-infrared light source) and selectively control (via fig. 1:19: “CONTROL SECTION”: “the control section 19 selectively controls”, [0093] 2nd S).
Thus one of ordinary skill in the art of driving (i.e., applying voltage) can modify Song’s driving with Yamamoto’s and recognize that the modification is predictable or looked forward to because the modification saves power such that “power savings are achieved”, Yamamoto [0117] penult S. 



Regarding claim 11, claim 11 is rejected the same as claim 9. Thus, argument presented in claim 9 is equally applicable to claim 11. Thus, Song as combined teaches the optical fingerprint identification apparatus according to claim 1, wherein the optical fingerprint identification apparatus further comprises a control module (via said fig. 3A: “165…a display driving module”), and the control module is electrically connected to the non-visible light source and the fingerprint sensor; 
the fingerprint sensor is communicatively connected to the control module (represented in fig. 17:1703,1709: “DDI”), and is configured (via fig. 17: a flowchart) to indirectly control the non-visible light source to actively emit light through the control module, and the fingerprint sensor is configured to directly and selectively control at least one of the non-visible light source to actively emit light.












Claims 13,14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1) in view of SANCHEZ et al. (WO 2010/034848 A1) with machine translation.
Regarding claim 13, Song as combined, as shown below in the rejection of claim 18, teaches the optical fingerprint identification apparatus according to claim 1, wherein the optical fingerprint identification apparatus comprises two operating modes of a finger approaching (said as shown in fig. 12AC: a finger) detection mode (via said “a high-luminance mode”) and a fingerprint detection mode (via said state via fig. 15A:1509: “CHANGE DISPLAY STATE OF FINGERPRINT AUTHENTICATION AREA AND COLLECT AND PROCESS FINGERPRINT INFORMATION” represented in fig. 12C: 1269: “DISPLAY SCREEN OF DISPLAY (FOR EXAMPLE, LOCK SCREEN)”);
in the finger approaching detection mode, the non-visible light source periodically and intermittently emits light to detect whether a finger is approaching.
Regarding claim 14, Song as combined teaches the optical fingerprint identification apparatus according to claim 13, wherein in the finger approaching detection mode, a first driving current (via said “display driving module” or DDI) is configured to drive the non-visible light source to actively emit light, and the non-visible light source has a first light emitting period and a first light emitting time (or “light…specified period of time”, [0261], last S).




Regarding claim 16, Song as combined the optical fingerprint identification apparatus according to claim 13, wherein the fingerprint sensor comprises a plurality of pixel units (via said fig. 9B:910: “PIXEL”), part of the pixel units are configured to form images (said via fig. 12C:1275: “CAPTURE FINGERPRINT IMAGE THROUGH FINGERPRINT SENSOR”) based on the signal light in the finger approaching detection mode; and 
all of the pixel units are configured to form images (said via fig. 12C:1275: “CAPTURE FINGERPRINT IMAGE THROUGH FINGERPRINT SENSOR”) based on the signal light in the fingerprint detection mode.














Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1) in view of SANCHEZ et al. (WO 2010/034848 A1) with machine translation as applied above further in view of Hsieh et al. (US Patent App. Pub. No.: US 2018/0000393 A1).
Regarding claim 15, Song teaches the optical fingerprint identification apparatus according to claim 14, wherein in the fingerprint detection mode, a second driving current (or arrows in fig. 15A) is configured to drive (via fig. 14:123: “DISPLAY CONTROL UNIT”) the non-visible light source to actively emit light, and the non-visible light source has a second light emitting period and a second light emitting time; and 
the second period is greater than the first period, the second light emitting time is greater than the first light emitting time, and the second driving current is greater than the first driving current.
Thus, Song does not teach claim 15 as a whole.
Thus Hseih teaches: 
a second driving current (via fig. 1B:16:“a diode driving circuit”, [0013] 2nd S) is configured to drive the non-visible light source (via fig. 1B:131,132:LEDs) to actively emit light, and the non-visible light source has a second light emitting period (via fig. 4:S405: “the second sensing period TB”) and a second light emitting time (said via fig. 4:S405: “the second sensing period TB”); and 
the second period is greater than the first period (via fig. 4:S405: “the first sensing period TA is shorter than the second sensing period TB”), the second light emitting time is greater than the first light emitting time, and the second driving current is greater (or longer regarding the period) than the first driving current.
Thus, one of ordinary skill in the art of driving lights and heartbeat devices as taught by both Song and Hsieh can modify Song’s said fig. 14:123: “DISPLAY CONTROL UNIT” with Hsieh’s teaching of said fig. 1B:16:“a diode driving circuit” by:
a)	making said fig. 14:123: “DISPLAY CONTROL UNIT” be as said fig. 1B:16:“a diode driving circuit”;
b)	making Song’s display be as said LEDS; and
c)	recognizing that the modification is predicable or looked forward to because “rapid development of… electronic products are in the direction of integrating multiple applications”, Hsieh [0003] 2nd S, and thus can be integrated with other applications such that the modification does “not…influence fingerprint recognition”, Hsieh, [0033] last S.












Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1) in view of HUNG et al. (US Patent App. Pub. No.: US 2017/0112420 A1).
Regarding claim 23, Song discloses The optical fingerprint identification apparatus according to claim 1, wherein the optical fingerprint identification apparatus includes more than one non-visible light sources (via fig. 9B:910:twice: “the light emitting unit”, [0318] last S), each the non-visible light source has a light emitting wave band5 (or “a wavelength of 780 to 1100 nm”, [0318] last S), and different non-visible light sources (said 910) have different light emitting wave bands (or ranges: “the light emitting unit…may radiate…at least one of a wavelength of red light of 650 to 780 nm, a wavelength of green light of 490 to 570 nm, or a wavelength of NIR of 780 to 1100 nm”, [0318] last S).  
Song does not teach “different non-visible light sources have different light emitting wave bands”. Hung teaches:
different non-visible light (via “The reflection light module 130 and the transmission light module 140 can output…infrared”, [0042] 1st S) sources (or light arrays via fig. 1:131,132, 141,142) have different light emitting wave bands (via “the light array 131 can produce a spectrum having different wavebands”, [0043], last S).
Thus one of ordinary skill in the art of light sources can modify Song’s said 910 with Hung’s said 130,131,132,140,141,142 and recognize that the modification is predictable or looked forward to because the modification results in a “desired waveband”, Hung, [0039] 3rd S.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1) in view of Powell (US Patent App. Pub. No.: US 2017/0261650 A1).
Regarding claim 24, Song teaches The optical fingerprint identification apparatus according to claim 1, wherein the optical component comprises: at least one lens (via fig. fig. 6BA:610_1: “OPTICAL LAYER”: “The optical layer 610_1 may include a lens (e.g., micro array lens)”6, [0120], 3rd S) and a support (via fig. fig. 6BA: 610_4: “SUBSTRATE”); 
the lens is configured to converge the signal light (via in the changing the convergence of light rays for magnification) and direct the signal light to the fingerprint sensor; and 
the support is configured to accommodate7 (i.e., comprise) and fix the lens.  



Song does not teach:
the lens is configured to…direct the signal light to the fingerprint sensor; and
the support is configured to accommodate and fix the lens.



Powell teaches:
the lens (or lenslets 212 via fig. 2:206, 208) is configured to…direct the signal light (represented as lines in fig. 6) to the fingerprint sensor (via fig. 11:1122:1134: “Fingerprint…Sensor”); and
the support (or substrate in fig. 2: 210) is configured to accommodate (via adaption of substrate-lens “injection molding”, [0050] 1st  S) and fix the lens (via lenses “affixed” to substrate 210”, [0050] 3rd S).
Thus, one of ordinary skill in lenses can modify Song’s lens microarray of the optical layer with Powell’s arrayed lenslets 212 and recognize that the modification is predictable or looked forward to because the modification keeps the lenses in place instead of falling apart.  












Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1) in view of YUAN (US Patent App. Pub. No.: US 2008/0267463 A1).
Regarding claim 25, Song teaches The optical fingerprint identification apparatus according to claim 1, wherein the optical component comprises at least one camera (via fig. 23: 2391: “CAMERA MODULE”) lens (via said micro array lens), a lens (via said array lens) barrel and a lens (via said array lens) holder; 
the camera lens is configured to converge the signal light and direct the signal light to the fingerprint sensor; 
the lens barrel is configured to accommodate the camera lens; and 
the lens holder is configured to fix the lens barrel.  


Song does not teach:
A.	a lens barrel and a lens holder; and
B.	direct the signal light to the fingerprint sensor; 
the lens barrel is configured to accommodate the camera lens; and 
the lens holder is configured to fix the lens barrel.
	




Yuan teaches:
A.	a lens barrel (fig. 1:122) and a lens holder (fig. 1:123); and
B.	direct the signal light (via the arrows in figures 2-4) to the fingerprint (via fig. 3:109: a finger) sensor (figs. 1,2,3:125); 
the lens barrel is configured to accommodate (i.e., comprise) the camera lens; and 
the lens holder is configured to fix (via a screw as represented as the jagged saw-tooth lines in fig. 2:122) the lens barrel.
Thus, one of ordinary skill in the art of cameras can modify Song’s with Yuan’s and recognize that the modification is predictable or looked forward to because the modification is “simple”, Yuan [0029] 1st S, or easy to use.












Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1) in view of Fujioka et al. (US Patent App. Pub. No.: US 2011/0102392 A1).
Regarding claim 26, Song teaches The optical fingerprint identification apparatus according to claim 1, wherein the display screen comprises a display module (via fig. 23:2360: “DISPLAY”) and a backlight module, and the backlight module is capable of transmitting the non-visible light emitted by the non-visible light source.

Song does not teach “a backlight module, and the backlight module is capable of transmitting the non-visible light emitted”. 

Fujioka teaches:
a backlight module (via fig. 1L15: “BACKLIGHT DEVICE”), and the backlight module is capable of transmitting (via fig. 11: “TRANSMITTANCE”) the non-visible light (fig.1:5:fig. 11:fig. 14:S2: “INFRARED LED”: “ULTRA VIOLET LIGHT”: “INFRARED LIGHT”: “SENSE IMAGE WITH INFRARED LIGHT”) emitted.
Thus, one of ordinary skill in the art of displays with user authentication can modify Song’s display and authentication with Fujioka’s said backlight device and recognize that the modification is predictable or looked forward to because the modification provides “grater security for user authentication”, Fujioka, [0126], last S.



Suggestions
Applicant’s “flexible selection of a wavelength of excitation light” [0004]: applicant’s fig. 11 is the “act of…selecting”a (i.e., selection) different wavelengths λ1, λ2. 
Thus the lack of the disclosed selection of a wavelength in claim 1 is an indication of obviousness.
Note that these sugestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to see out advantages in disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667                                                                                                                                                                                                        
/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 wavelength: The distance between one peak (applicant’s figs. 8,9,10:711,712) or crest of a wave and the next peak or crest. It is equal to the speed of the wave divided by its frequency, and to the speed of a wave times its period. (Dictionary.com)
        2 a: a single, wherein “single” is defined: “separate”, wherein “separate” is defined: “being apart”, wherein “apart” is defined: “having independent or unique qualities, features, or characteristics” (Dictionary.com)
        3 outside: (sometimes foll by of) on or to the exterior of: outside the house; apart from; other than: no-one knows outside you and me (Dictionary.com)
        4 outside: situated on or pertaining to the outside (Dictionary.com)
        5 waveband: Also called frequency band, wave band .Radio and Television. a specific range of frequencies, especially a set of radio frequencies, as HF, VHF, and UHF. (Dictionary.com)
        6 lens: a piece of transparent substance, usually glass, having two opposite surfaces either both curved or one curved and one plane, used in an optical device in changing the convergence of light rays, as for magnification, or in correcting defects of vision. (Dictionary.com)
        7 accommodate: contain (Dictionary.com)